Grant, J.,
dissenting.
I respectfully dissent.
This case, while very similar to Hodgson v. Gladem, 187 Neb. 736, 193 N.W.2d 779 (1972), presents controlling additional facts. Here, both parties were familiar with the intersection. Defendant was proceeding on a road closed to traffic. Plaintiff knew that the road on which defendant was traveling was marked “Road Closed,” and, although plaintiff ordinarily used that road, he had not used it for at least a month before the accident. The majority opinion states: “The defendant had driven on Road K to see if Lorrin Toelle was home.” The record shows that defendant may have chosen to use the closed road as an open road, and not merely for the purpose of calling on residents just west of the point where the road was marked closed. This may present a question of fact concerning Neb. Rev. Stat. § 39-609(5) (Reissue 1988), cited in plaintiff’s brief. My search does not show what “Road Closed” *781means, but if we reduce the question to consideration of the language itself, perhaps defendant should not have used the road at all, except for the statutorily stated purposes.
Defendant’s deposition shows that he was returning to his home from Beemer. He went north from Beemer and turned west on graveled Road K. From the point he turned west, it was 2 miles to the accident site. One mile after his turn, defendant saw the first “Road Closed” sign as he proceeded west. He ignored it. Defendant knew that some “bridge work” was being done on the road, but “could see clearly the bridge was done.” This bridge was about seven-eighths of a-mile east of the accident site. Defendant stated that the road was “passable” and that he treated it as a “main road.” He traveled cautiously over the bridge at about 25 to 30 miles per hour, then sped up to “a normal type status,” and then “slowed down” to a speed of 35 to 40 miles per hour as he entered the intersection. When he was 50 to 75 feet from the intersection, defendant could see the back of another “Road Closed” sign, controlling entrance to the road on which defendant was traveling. As defendant approached the intersection, cornfields at both the northeast and southeast corners of the intersection blocked his view both to the north and to the south. The intersection was a “blind” intersection for defendant.
The evidence also shows that plaintiff was going south and entered the intersection at 20 to 25 miles per hour. No corn was planted at the northwest corner of the intersection, and the view of the intersecting road to the west was not blocked. The cornfield at the northeast corner blocked plaintiff’s view to the east, as it blocked defendant’s view to the north, but plaintiff knew the road to the east was “closed.” The intersection might be considered as a “partially blind” intersection for plaintiff. The front of defendant’s vehicle struck the door on the driver’s side of plaintiff’s vehicle.
On these facts, the trial court found: “Plaintiff’s negligence in failing to slow and look to the east before entering the intersection is more than slight and bars his recovery as a matter of law.” The maj ority opinion holds to the same effect.
The dispositive question is whether plaintiff’s negligence was more than slight as compared to defendant’s negligence. Neb. *782Rev. Stat. § 25-21,185 (Reissue 1989).
Our interpretation of this statute is established. We have said:
In Roby v. Auker, 151 Neb. 421, 37 N.W.2d 799 (1949), this court interpreted section 25-1151, R.R.S. 1943 [now § 25-21,185 (Reissue 1989]), as follows: “The statute by the use of the words ‘when the contributory negligence of the plaintiff was slight and the negligence of the defendant was gross in comparison’ clearly intended the words ‘in comparison’ as qualifying both of the clauses immediately preceding. The words ‘slight’ and ‘gross’ as used in the statute are comparative terms and the intent of the statute is that the negligence of the parties shall be compared one with the other in determining questions of slight and gross negligence.” See, also, Andelt v. County of Seward, 157 Neb. 527, 60 N.W.2d 604 (1953).
C. C. Natvig’s Sons, Inc. v. Summers, 198 Neb. 741, 747, 255 N.W.2d 272, 276 (1977).
When such a comparison is made, it is clear to me that there are fact questions as to the degree of each party’s negligence: Plaintiff entered an intersection at 20 to 25 miles per hour when he could see the intersecting road to his right and knew the intersecting road to his left was “closed.” Defendant entered the same intersection from a road that he and the other driver knew was marked “closed” at a speed of 35 to 40 miles per hour when he could see neither to his right nor to his left.
We have said:
“It should be noted here that the final provision of the comparative negligence statute requires that ‘all questions of negligence and contributory negligence shall be for the jury.’ While that language obviously does not affect the court’s right to decide a case as a matter of law, it does emphasize the fact that the determination of questions of negligence and contributory negligence and the comparative measuring of them are basically factual issues which are generally for determination by the jury.”
(Emphasis in original.) C. C. Natvig’s Sons, Inc. v. Summers, supra at 747-48, 255 N.W.2d at 277.
Summary judgment is an extreme remedy and is difficult to *783use in many tort cases. I do not believe it should be used in this case because fact questions are present. I would reverse the judgment and remand the cause for further proceedings.
White and Shanahan, J J., join in this dissent.